437 F.2d 96
The NATIONAL BANK OF COMMERCE IN NEW ORLEANS, Plaintiff-Appellee,v.FIDELITY AND CASUALTY COMPANY OF NEW YORK, The Travelers Indemnity Company, Fireman's Fund Insurance Company, Defendants-Appellants Cross Appellees,Hughes-Walsh Company, Inc. and Clifford E. Hughes, Intervenors-Cross Appellants.
No. 29922.
United States Court of Appeals, Fifth Circuit.
January 29, 1971.

Appeal from the United States District Court for the Eastern District of Louisiana, Alvin B. Rubin, District Judge, 312 F.Supp. 71.
Stanley E. Loeb, Loeb, Dillon & Livaudais, George M. Leppert, New Orleans, La., for defendants-appellants.
John V. Baus, Merrill T. Landwehr, Raymond J. Salassi, Jr., Jones, Walker, Waechter, Poitevent, Carrere & Denegre, New Orleans, La., for plaintiff-appellee.
Sidney M. Bach, New Orleans, La., for intervenors.
Before JOHN R. BROWN, Chief Judge, aud WISDOM and RONEY, Circuit Judges.
PER CURIAM:


1
Affirmed. See Local Rule 21.1 See opinion of District Court in National Bank of Commerce in New Orleans v. Fidelity and Casualty Company of New York, E.D.La., 1970, 312 F.Supp. 71.



Notes:


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966